Williams, Judge,
(dissenting) :
I think the record in this ease shows that there has been a full and substantial compliance with section 2, chapter 159, Code 1906. After the motion to exclude the State’s evidence had been argued and overruled by the judge, in the absence of the prisoner, he was sent for, and his counsel was .requested by the judge to repeat his argument in the prisoner’s presence and he declined. I think that amounted to a waiver of his right to hear it. I admit there are decisions by this Court and by the’court of Yirginia in support of the majority opinion; but I think some of them are so extremely technical that they should be overruled. The ruling in the present case is even more technical, in my opinion, than any previous decision on the question. The court'of Yirginia has evinced a disposition, in its more recent decisions, to break away from the technical rulings in earlier cases. In Lawrence’s Case, 30 Grat. 845, point 4 of the syllabus reads: “It is not necessary that the prisoner should be present when the jury which had been sent out for the night is brought in in the morning and sent to their room.” And in Jones’ Case, 79 Ya. .213. it was held that: “It is not error wherefor a verdict of guilty will be set aside,'that in the absence of the prisoner, on the morning of the second day of the trial, the jury is called and sent to their room to consider of their verdict, the jury afterwards returning into court, and in the presence of the prisoner, rendering their verdict.”
Notwithstanding the statute requires a prisoner charged with a felony to plead in his own proper person, he may nevertheless plead guilty; and if he may waive a trial and plead guilty, may he not also waive his right to be present at the hearing of a motion ? It is the universal practice of trial courts, when testimony is offered, the relevancy of which, at the time, the judge is unable to see, to call opposing counsel to the bench, and to hear their arguments in whisper, and then rule upon the motion. In such case, technically speaking, the prisoner is present; *375but, in fact, he is as much in ignorance of what was said by the judge and opposing counsel as if the argument had been had in a room apart from him. Yet T do not imagine any court would be so technical as to reverse a verdict in such case. There is no real distinction between that case and the present one. To assume .that the prisoner was prejudiced by not being present at the argument on the motion in this case, would be a reflection upon the integrity of both the counsel and the court. The prisoner’s constitutional right has not been violated, and there has been a substantial compliance with the statute. It is clearly apparent to my mind that the prisoner had a fair and impartial trial, and that the error complained of did not prejudice him in any degree. Therefore, I would affirm the judgment.